 Case: 4:17-cv-02707-AGF Doc. #: 91 Filed: 01/25/19 Page: 1 of 2 PageID #: 907



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JAMES CODY, et al.,                       )
                                          )
              Plaintiffs,                 )
                                          )
       vs.                                )       Case No. 4:17-CV-02707-AGF
                                          )
CITY OF ST. LOUIS,                        )
                                          )
              Defendant.                  )

               SECOND AMENDED CASE MANAGEMENT ORDER

       IT IS HEREBY ORDERED that the parties’ joint motion (ECF No. 90) to

amend the Case Management Order is GRANTED in part, as follows:

       1.     Disclosure shall proceed in the following manner:

             (a)    Plaintiffs shall disclose all expert witnesses and shall provide the
summaries and reports required by Rule 26(a)(2)(B) and (C), Fed. R. Civ. P., no later
than April 16, 2019, and shall make expert witnesses available for depositions, and
have depositions completed, no later than May 16, 2019.

              (b)   Defendant shall disclose all expert witnesses and shall provide the
summaries and reports required by Rule 26(a)(2)(B) and (C), Fed. R. Civ. P., no later
than June 17, 2019, and shall make expert witnesses available for depositions, and have
depositions completed, no later than July 16, 2019.

              (c)   Requests for physical or mental examinations of parties pursuant to
Rule 35, Fed. R. Civ. P., must be made no later than June 17, 2019, and any exam must
be completed by July 16, 2019.

           (d)    The parties shall complete all discovery in this case no later than
September 16, 2019..

      2.     This case shall be referred to alternative dispute resolution (“ADR”) on
April 4, 2019, and the initial ADR conference(s) shall be concluded by June 3, 2019.
The parties may thereafter propose a schedule for additional ADR conferences, but

                                              1
 Case: 4:17-cv-02707-AGF Doc. #: 91 Filed: 01/25/19 Page: 2 of 2 PageID #: 908



absent such a proposal or a settlement, the parties shall complete an additional ADR
conference within 4 weeks after the Court rules on Plaintiff’s motion for class
certification.

        3.    Any motion for class certification must be filed no later than August 16,
2019. Responses shall be filed no later than 21 days after the motion is filed (and no
later than September 6, 2019) and any reply may be filed no later than 10 days
thereafter (and no later than September 16, 2019).

        4.     Any motions for summary judgment or motions for judgment on the
pleadings must be filed no later than October 16, 2019. Responses shall be filed no
later than 28 days after the motion is filed (and no later than November 13, 2019) and
any reply may be filed no later than 14 days thereafter (and no later than November 27,
2019).

       5.     Any motions under Daubert shall be filed no later than October 16, 2019.

      6.     The trial setting of July 22, 2019, is VACATED and the trial is RESET
for March 9, 2020, at 9:00 a.m. This is a three week docket.

       Except as amended herein, the Case Management Order shall remain in effect.

No further extensions of the deadlines to file case dispositive motions or the trial date

will be granted absent a showing of extreme good cause.




                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE

Dated this 25th day of January, 2019.




                                              2
